DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 was filed Before the mailing of a first Office action after the filing of a request for continued examination on 05/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and subsequent electronic communication with Mark Zimmerman, reg. no. 44006, Mark Hanley, reg. no. 44736, and Justin Livalek on 06/14/2022.
The claims from the request for continued examination filed on 05/10/2022 are entered. The claims are further amended as follows: 

1.	(Previously Presented) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
render a view container and a scroll container included in a graphics user interface (GUI);
in response to a left edge of the scroll container being closer to a left side of the GUI than a left edge of the view container, render a left scroll toggle actionable to scroll the scroll container left; 
determine first coordinates of a first pixel on a right edge of the view container with respect to the left side of the GUI to determine a first location of the right edge of the view container;
determine second coordinates of a second pixel on a right edge of the scroll container with respect to the left side of the GUI to determine a second location of the right edge of the scroll container; and
determine whether the first location of the right edge of the view container is less than the second location of the right edge of the scroll container to determine whether the right edge of the view container is closer to the left side of the GUI than the right edge of the scroll container; and
in response to the right edge of the view container being closer to the left side of the GUI than the right edge of the scroll container, render a right scroll toggle actionable to scroll the scroll container right.

2.	(Cancelled) 

3.	(Previously Presented) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
render a view container and a scroll container included in a graphics user interface (GUI);
determine first coordinates of a first pixel on a left edge of the scroll container with respect to a left side of the GUI to determine a first location of the left edge of the scroll container;
determine second coordinates of a second pixel on a left edge of the view container with respect to the left side of the GUI to determine a second location of the left edge of the view container; 
determine whether the first location of the left edge of the scroll container is less than the second location of the left edge of the view container to determine whether the left edge of the scroll container is closer to the left side of the GUI than the left edge of the view container;
in response to the left edge of the scroll container being closer to the left side of the GUI than the left edge of the view container, render a left scroll toggle actionable to scroll the scroll container left; and
in response to a right edge of the view container being closer to the left side of the GUI than a right edge of the scroll container, render a right scroll toggle actionable to scroll the scroll container right.

4.	(Original) The non-transitory computer readable storage medium of claim 1, wherein the scroll container includes one or more filter chips that are configured to be selected to alter characteristics by which data is filtered based on respective ones of the filter chips.

5.	(Original) The non-transitory computer readable storage medium of claim 4, wherein the data is related to an agricultural application.

6.	(Original) The non-transitory computer readable storage medium of claim 1, wherein the instructions cause the processor to: 
in response to selection of the left scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.

7.	(Original) The non-transitory computer readable storage medium of claim 1, wherein the instructions cause the processor to render the left scroll toggle and the right scroll toggle such that a first height of the left scroll toggle and a second height of the right scroll toggle is based on a third height of the view container.

8.	(Currently Amended) An apparatus comprising:
one or more storage devices; and
processor circuitry to execute:
[[a]] container size determination controlling instructions controller to: 
determine first coordinates of a first pixel on a right edge of a view container with respect to a left side of a graphics user interface (GUI) to determine a first location of the right edge of the view container; and
determine second coordinates of a second pixel on a right edge of a scroll container with respect to the left side of the GUI to determine a second location of the right edge of the scroll container;
[[a]] container size comparing instructions comparator to:
determine whether a third location of a left edge of the scroll container is less than a fourth location of a left edge of the view container; and
determine whether the first location of the right edge of the view container is less than the second location of the right edge of the scroll container; and
[[a]] filter display handling instructions handler to:
render the view container and the scroll container included in the GUI;
in response to the left edge of the scroll container being closer to the left side of the GUI than the left edge of the view container, render a left scroll toggle actionable to scroll the scroll container left; and
in response to the right edge of the view container being closer to the left side of the GUI than the right edge of the scroll container, render a right scroll toggle actionable to scroll the scroll container right.

9.	(Cancelled) 

10.	(Currently Amended) An apparatus comprising:
one or more storage devices; and
processor circuitry to execute:
[[a]] container size determination control instructions controller to: 
determine first coordinates of a first pixel on a left edge of a scroll container with respect to a left side of a graphics user interface (GUI) to determine a first location of the left edge of the scroll container; and
determine second coordinates of a second pixel on a left edge of a view container with respect to the left side of the GUI to determine a second location of the left edge of the view container;
[[a]] container size comparing instructions comparator to:
determine whether the first location of the left edge of the scroll container is less than the second location of the left edge of the view container; and
determine whether a third location of a right edge of the view container is less than a fourth location of a right edge of the scroll container; and
[[a]] filter display handling instructions handler to:
render the view container and the scroll container included in the GUI;
in response to the left edge of the scroll container being closer to the left side of the GUI than the left edge of the view container, render a left scroll toggle actionable to scroll the scroll container left; and
in response to the right edge of the view container being closer to the left side of the GUI than the right edge of the scroll container, render a right scroll toggle actionable to scroll the scroll container right.

11.	(Original) The apparatus of claim 8, wherein the scroll container includes one or more filter chips that are configured to be selected to alter characteristics by which data is filtered based on respective ones of the filter chips.

12.	(Original) The apparatus of claim 11, wherein the data is related to an agricultural application.

13.	(Currently Amended) The apparatus of claim 8, wherein the processor circuitry is to execute the filter display handling instructions handler is to: 
in response to selection of the left scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.

14.	(Currently Amended) The apparatus of claim 8, wherein the processor circuitry is to execute the filter display handling instructions handler is to render the left scroll toggle and the right scroll toggle such that a first height of the left scroll toggle and a second height of the right scroll toggle is based on a third height of the view container.

15.	(Previously Presented) A method comprising:
rendering a view container and a scroll container included in a graphics user interface (GUI);
in response to a left edge of the scroll container being closer to a left side of the GUI than a left edge of the view container, rendering a left scroll toggle actionable to scroll the scroll container left; 
determining first coordinates of a first pixel on a right edge of the view container with respect to the left side of the GUI to determine a first location of the right edge of the view container;
determining second coordinates of a second pixel on a right edge of the scroll container with respect to the left side of the GUI to determine a second location of the right edge of the scroll container; 
determining whether the first location of the right edge of the view container is less than the second location of the right edge of the scroll container to determine whether the right edge of the view container is closer to the left side of the GUI than the right edge of the scroll container; and
in response to the right edge of the view container being closer to the left side of the GUI than the right edge of the scroll container, rendering a right scroll toggle actionable to scroll the scroll container right.

16.	(Cancelled) 

17.	(Previously Presented) A method comprising:
rendering a view container and a scroll container included in a graphics user interface (GUI);
determining first coordinates of a first pixel on a left edge of the scroll container with respect to a left side of the GUI to determine a first location of the left edge of the scroll container;
determining second coordinates of a second pixel on a left edge of the view container with respect to the left side of the GUI to determine a second location of the left edge of the view container; and
determining whether the first location of the left edge of the scroll container is less than the second location of the left edge of the view container to determine whether the left edge of the scroll container is closer to the left side of the GUI than the left edge of the view container;
in response to the left edge of the scroll container being closer to the left side of the GUI than the left edge of the view container, rendering a left scroll toggle actionable to scroll the scroll container left; and
in response to a right edge of the view container being closer to the left side of the GUI than a right edge of the scroll container, rendering a right scroll toggle actionable to scroll the scroll container right.

18.	(Original) The method of claim 15, wherein the scroll container includes one or more filter chips that are configured to be selected to alter characteristics by which data is filtered based on respective ones of the filter chips.

19.	(Original) The method of claim 18, wherein the data is related to an agricultural application.

20.	(Original) The method of claim 15, further including: 
in response to selection of the left scroll toggle, adjusting rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjusting rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.

21.	(Cancelled)

22.	(Previously Presented) The non-transitory computer readable storage medium of claim 3, wherein the instructions cause the processor to: 
in response to selection of the left scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.

23.	(Currently Amended) The apparatus of claim 10, wherein the processor circuitry is to execute the filter display handling instructions handler is to: 
in response to selection of the left scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjust rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.

24.	(Previously Presented) The method of claim 17, further including: 
in response to selection of the left scroll toggle, adjusting rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are left of previously displayed filter chips; and
in response to selection of the right scroll toggle, adjusting rendering of the view container and the scroll container to display one or more filter chips included in the scroll container that are right of previously displayed filter chips.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145